




MAXIM INTEGRATED PRODUCTS, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN


ENROLLMENT FORM AGREEMENT




1.
I hereby elect to participate in the Maxim Integrated Products, Inc. 2008
Employee Stock Purchase Plan (the “Plan”) and subscribe to purchase shares of
the Company’s Common Stock, in accordance with this Enrollment Form Agreement,
any special terms and conditions for my country1 set forth in the Appendix I
(attached to this Enrollment Form Agreement) and the Plan. Unless otherwise
defined herein, capitalized terms shall have the meaning ascribed to such terms
in the Plan.



2.
I hereby authorize payroll deductions from each paycheck in the amount I
specified in the online enrollment process through Morgan Stanley’s website
(from 1 to 25%, in increments of 1%) of my Eligible Compensation on each payday
during the Offer Period in accordance with the Plan.



3.
I understand that I will be deemed to have elected to participate and authorized
the same percentage of payroll deductions, and my participation in the Plan will
automatically remain in effect, from one Offer Period to the next in accordance
with my payroll deduction authorization, unless I withdraw from the Plan or my
employment status changes. To increase or reduce the rate of my payroll
deductions, I understand I will have to complete a new enrollment through Morgan
Stanley’s website during the Enrollment Period for the subsequent Offer Period,
and the change in my rate of payroll deductions will become effective only at
the beginning of the subsequent Offer Period.



4.
I understand that my payroll deductions shall be accumulated in a Payroll
Account in my name for the purchase of Shares on the Purchase Date at the
applicable purchase price as determined in Section 5 below (the “Purchase
Price”). I understand that unless I withdraw from an Offer Period or my
employment status changes, any accumulated payroll deductions will be used to
automatically exercise my right to purchase the number of whole Shares which the
balance of my Payroll Account will purchase on the Purchase Date by dividing the
balance of my Payroll Account by the Purchase Price.



5.
I understand that the Purchase Price for each Share shall be the lesser of (i)
85% of the Fair Market Value of such Shares on the Offer Date and (ii) 85% of
the Fair Market Value of such Shares on the Purchase Date.



6.
I acknowledge that the Plan and a prospectus relating to the Plan have been made
available to me. I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.











 
 

1 For the purposes of this Agreement, the phrase “my country” refers to any
country whose laws and regulations apply to the participant during the relevant
time period, as determined by the Company at its sole discretion. I should speak
with my personal legal and tax advisor for more information as to which
countries this phrase may include, based on my specific circumstances.








--------------------------------------------------------------------------------




7.
I acknowledge that, regardless of any action the Company and/or, if different,
my employer (the “Employer”) take with respect to any or all income tax
(including U.S., federal, state and local tax and/or non-U.S. tax), social
insurance, fringe benefit tax, payroll tax, payment on account or other items
related to my participation in the Plan and legally applicable to me or deemed
by the Company or the Employer in their reasonable discretion to be an
appropriate charge to me even if legally applicable to the Company or Employer
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains my responsibility and may exceed the amount actually withheld by the
Company or the Employer. I further acknowledge that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of my participation in the
Plan, including, but not limited to, the grant or exercise of the right to
purchase Shares, the purchase of Shares under the Plan, the subsequent sale of
Shares acquired under the Plan and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the right to purchase Shares to reduce or eliminate my liability for
Tax-Related Items or achieve any particular tax result. Further, if I am subject
to Tax-Related Items in more than one jurisdiction, I acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable, I will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, I authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by
one or a combination of the following:


(a) withholding from my wages or other cash compensation paid to me by the
Company and/or the Employer;


(b) withholding from proceeds of the sale of Shares acquired upon exercise of
the right to purchase Shares either through a voluntary sale or through a
mandatory sale arranged by the Company (on my behalf pursuant to this
authorization); or


(c) withholding in Shares to be issued upon exercise of the right to purchase
Shares, provided, however, that if I am a Section 16 officer of the Company
under the U.S. Securities and Exchange Act of 1934, as amended (the “Exchange
Act”) and I am participating in the Non-423(b) Component, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(c) herein and, if the
Committee does not exercise its discretion prior to the Tax-Related Items
withholding event, then I shall be entitled to elect the method of withholding
from the alternatives above.


Depending on the withholding method, to avoid negative accounting treatment, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case I will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, I am deemed to
have been issued the full number of Shares purchased upon exercise of the right
to purchase Shares, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of my participation in the Plan.






--------------------------------------------------------------------------------




Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company and/or the Employer may be required to withhold as a
result of my participation in the Plan or the purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to purchase
Shares on my behalf under the Plan and refuse to issue or deliver the Shares if
I fail to comply with my obligations in connection with the Tax-Related Items as
described in this Section 7.


8.
I understand that if I am a U.S. taxpayer (regardless of whether I am also
subject to tax in any other country), I am participating in the Code Section
423(b) component of the Plan2 and I dispose of any Shares acquired under the
Plan before the later to occur of: (1) two years after the first day of the
Offer Period during which I purchased such Shares, and (2) one year after the
Purchase Date, I will be treated for U.S. federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the Fair Market Value of the Shares at the time such Shares were
purchased over the Purchase Price paid for the Shares, regardless of whether I
sold such Shares for a gain or a loss. In such circumstances, I hereby agree to
notify the Company in writing prior to the end of the calendar year in which any
Shares were disposed of and to make adequate provisions for Tax-Related Items
which arise upon the disposition of the Shares.



9.
By completing the online enrollment process and participating in the Plan, I
understand, acknowledge and agree that:



(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b) the grant of rights to purchase Shares under the Plan is voluntary and does
not create any contractual or other right to receive future grants of rights to
purchase Shares, or benefits in lieu of rights to purchase Shares even if I am
automatically receiving new rights to purchase Shares at the end of each Offer
Period absent a withdrawal;


(c)    all decisions with respect to future rights to purchase Shares under the
Plan, if any, will be at the sole discretion of the Company;
(d)
I am voluntarily participating in the Plan;



(e) the right to purchase Shares and any Shares purchased under the Plan, and
the income and value of same, are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of my employment contract, if any;


(f) this Enrollment Form Agreement and my participation in the Plan do not
constitute an express or implied promise of continued employment with the
Employer and will not interfere with my right or the right of the Employer to
terminate my employment relationship at any time;




 
 

2 Please check with the Company to determine whether this requirement applies to
you.








--------------------------------------------------------------------------------




(g) unless otherwise agreed with the Company, the right to purchase Shares and
the Shares purchased under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, the service I may provide
as a director of a Subsidiary or Affiliate;


(h) the right to purchase Shares and any Shares purchased under the Plan are not
intended to replace any pension rights or compensation;


(i) the right to purchase Shares and any Shares purchased under the Plan, and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


(j) the grant of rights to purchase Shares and my participation in the Plan will
not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary or Affiliate;


(k) the future value of the Shares underlying the rights to purchase Shares is
unknown, indeterminable and cannot be predicted with certainty;


(l) in consideration of the grant of rights to purchase Shares, no claim or
entitlement to compensation or damages shall arise from forfeiture of the rights
to purchase Shares resulting from termination of employment (for any reason
whatsoever and whether or not later found to be invalid or in breach of local
labor laws or the terms of my employment agreement, if any) and I irrevocably
release the Company and/or my Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, I shall be deemed irrevocably to have waived my
entitlement to pursue such claim;


(m) in the event of termination of my employment relationship (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of local labor laws or the terms of my employment agreement, if any), my
right to purchase Shares under the Plan, if any, will terminate effective as of
the date that I am no longer actively employed and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when I am no longer actively employed for purposes of my
participation in the Plan (including whether I may still be considered actively
employed while on leave of absence);


(n) the right to purchase Shares and the benefits under the Plan, if any, will
not automatically transfer to another company in the case of a merger, take-over
or transfer of liability; and


(o)    the following provisions apply only if I am providing services outside
the
United States:
(1) the right to purchase Shares and any Shares purchased under the Plan, and
the income and value of same, are not part of normal or expected compensation or
salary for any purposes; and


(2) neither the Company, nor the Employer nor any other Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between my local
currency and the United States Dollar that may affect the value of the Shares or
any amounts due pursuant to the purchase of the Shares or the subsequent sale of
any Shares purchased under the Plan.


10.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any





--------------------------------------------------------------------------------




recommendations regarding my participation in the Plan, or my acquisition or
sale of the underlying Shares. I am hereby advised to consult with my own
personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.


11.
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Enrollment Form Agreement and any other Plan materials by and among, as
applicable, the Employer, the Company and any other Subsidiary or Affiliate for
the exclusive purpose of implementing, administering and managing my
participation in the Plan.



I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all rights to
purchase Shares or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in my favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


I understand that Data will be transferred to any third parties assisting in the
implementation, administration and management of the Plan. I understand that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than my country. I understand that, if I reside
outside the United States, I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the Company and any recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing my participation in the Plan. I understand that Data will be held
only as long as is necessary to implement, administer and manage my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any Shares acquired upon purchasing Shares under the Plan. I understand that
Data will be held only as long as is necessary to implement, administer and
manage my participation in the Plan.


I understand that, if I reside outside the United States, I may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing my local
human resources representative. Further, I understand that I am providing the
consents herein on a purely voluntary basis. If I do not consent, or if I later
seek to revoke my consent, my employment and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
my consent is that the Company would not be able to grant the right to purchase
Shares or other equity awards to me, or administer or maintain such awards.
Therefore, I understand, that refusing or withdrawing my consent may affect my
ability to exercise or realize benefits from the right to purchase Shares or
otherwise participate in the Plan. For more information on the consequences of
my refusal to consent or withdrawal of consent, I understand that I may contact
my local human resources representative.


12.
Except as may be approved by the Committee, the right to purchase Shares under
the Plan is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during my





--------------------------------------------------------------------------------




lifetime only by me.


13.
If I have received this Enrollment Form Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different from the English version, the English
version will control.



14.
I acknowledge that the Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.



15.
This grant of rights to purchase Shares and the provisions of this Enrollment
Form Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflict of law rules, as provided
in the Plan. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant of the
right to purchase Shares or this Enrollment Form Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this grant is made
and/or to be performed.



16.
The provisions of this Enrollment Form Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



17.
Notwithstanding any provisions in this Enrollment Form Agreement, the grant of
rights to purchase Shares and my participation in the Plan shall be subject to
any special terms and conditions for my country set forth in Appendix I
(attached to this Enrollment Form Agreement). Moreover, if I relocate to one of
the countries included in Appendix I, the special terms and conditions for such
country will apply to me, to the extent the Company

determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Appendix I constitutes part of
this Enrollment Form Agreement.


18.
The Company reserves the right to impose other requirements on my participation
in the Plan, on the right to purchase Shares and on any Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.



19.
I acknowledge that, depending on my country, I may be subject to insider trading
restrictions and/or market abuse laws, which may affect my ability to acquire or
sell Shares or rights to Shares under the Plan during such times as I am
considered to have “inside information” regarding the Company (as defined by
local laws in my country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. I acknowledge that it is my
responsibility to comply with any applicable restrictions, and that I should
speak to my personal advisor on this matter.



20.
I acknowledge that my country may have certain foreign asset and/or account
reporting requirements and/or exchange controls which may affect my ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds





--------------------------------------------------------------------------------




arising from the sale of Shares) in a brokerage or bank account outside my
country. I may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. I also may be required to
repatriate sale proceeds or other funds received as a result of my participation
in the Plan to my country through a designated bank or broker and/or within a
certain time after receipt. I further acknowledge that it is my responsibility
to be compliant with such regulations, and that I should consult my personal
legal advisor for any details.


21.
I acknowledge that a waiver by the Company of breach of any provision of this
Enrollment Form Agreement shall not operate or be construed as a waiver of any
provision of this Enrollment Form Agreement, or of any subsequent breach by me
or any other participant.







By electronically agreeing to this Enrollment Form Agreement through the Morgan
Stanley website, you agree to all of the terms and conditions contained in this
Enrollment Form Agreement, any special terms and conditions for my country set
forth the Appendix I and in the Plan.




--------------------------------------------------------------------------------








APPENDIX I


MAXIM INTEGRATED PRODUCTS, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN


ENROLLMENT FORM AGREEMENT
SPECIAL TERMS AND CONDITIONS/NOTIFICATIONS
FOR NON-U.S. PARTICIPATING EMPLOYEES


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Enrollment Form Agreement and the Plan.


Terms and Conditions


This Appendix I includes additional terms and conditions that govern your
participation in the Plan if you reside and/or work in one of the countries
listed herein.


If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, are considered a resident of another
country for local law purposes or transfer employment and/or residency between
countries after the Offer Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to you under these circumstances.


Notifications


This Appendix I also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2015.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information noted herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be out of date at the time the Shares are
purchased on your behalf or you sell Shares acquired under the Plan.


In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, are considered a resident of
another country for local law purposes or transfer employment and/or residency
between countries after the Offer Date, the information contained herein may not
be applicable in the same manner to you.




AUSTRIA


Terms and Conditions


Interest Waiver




--------------------------------------------------------------------------------




By electing to participate in the Plan and agreeing to the Enrollment Form
Agreement, you unambiguously consent to waive your right to any interest arising
in relation to the payroll deductions taken from your Eligible Compensation in
connection with your participation in the Plan.


Notifications


Exchange Control Notification
If you hold Shares obtained through the Plan outside Austria (even if held
outside of Austria with an Austrian bank), you may be required to submit a
report to the Austrian National Bank as follows: (i) on a quarterly basis if the
value of the Shares as of any given quarter is equal to or greater than
€30,000,000; and (ii) on an annual basis if the value of the Shares as of
December 31 is equal to or greater than €5,000,000. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline for filing the annual report is January 31 of
the following year.


When Shares are sold or cash dividends received, there may be exchange control
obligations if the cash proceeds are held outside Austria. If the transaction
volume of all cash accounts abroad is equal to or greater than €3,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the 15th day of the following month. If the
transaction value of all cash accounts abroad is less than €3,000,000, no
ongoing reporting requirements apply.


CANADA


Terms and Conditions


Nature of Grant. This provision replaces Section 9(l) of the Enrollment Form
Agreement:


(l) in the event of termination of my employment relationship (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of local labor laws or the terms of my employment agreement, if any), my
right to purchase Shares under the Plan, if any, will terminate effective as of
the date that is the earlier of (1) the date on which my employment relationship
is terminated; (2) the date I receive written notice of termination of my
employment relationship; or (3) the date I am no longer actively employed,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to, statutory law, regulatory law
and/or common law); the Committee shall have the exclusive discretion to
determine when I am no longer actively employed for purposes of may
participation in the Plan(including whether I may still be considered actively
employed while on leave of absence);
The following provisions will apply if you are a resident of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Enrollment Form Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis donnés et procédures judiciaries
exécutés, donnés ou intentées en vertu de, ou liés directement ou indirectement,
à la présente convention.


Data Privacy. The following provision supplements Section 11 of the Enrollment
Form Agreement:


I hereby authorize the Company and the Company’s representatives to discuss with
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan.




--------------------------------------------------------------------------------




I further authorize the Company, the Employer and/or any other Subsidiary or
Affiliate to disclose and discuss the Plan with their advisors. I also authorize
the Company, the Employer and/or any other Subsidiary or Affiliate to record
such information and to keep such information in my employment file.


Notifications


Securities Law Notification. You may not be permitted to sell within Canada the
Shares acquired under the Plan. You may only be permitted to sell Shares
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of Shares acquired under the Plan takes place
outside of Canada through the facilities of a stock exchange on which the Shares
are listed. Currently the Shares are listed on the Nasdaq Global Select Market
in the United States of America.


Foreign Asset/Account Reporting Notification. Foreign property, including
shares, rights to purchase shares, and other rights to receive shares (e.g.,
stock options, restricted stock units) of a non-Canadian company held by a
Canadian resident employee must generally be reported annually on a Form T1135
(Foreign Income Verification Statement) if the total cost of such employee’s
foreign assets exceeds C$100,000 at any time during the year. Thus, such stock
options and rights to purchase shares must be reported, generally at nil cost,
if the $100,000 cost threshold is exceeded because other foreign property is
held by the employee. When shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the shares. The ACB would ordinarily equal the
fair market value of the shares at the time of acquisition, but if the employee
owns shares of the same company, this ACB may have to be averaged with the ACB
of the other shares.


GERMANY


Notifications


Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly the German Federal Bank. From September 2013, the German
Federal Bank no longer will accept reports in paper form and all reports must be
filed electronically. The electronic “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de. In the event that German residents make or receive a
payment in excess of this amount, they are responsible for complying with
applicable reporting requirements.. In addition, in the unlikely event that
German residents hold shares exceeding 10% of the total capital or voting rights
of a foreign company (such as the Company), they must report holdings in the
company on an annual basis.


INDIA


Terms and Conditions


Quick Sale Program. You acknowledge and understand that immediately following
the issuance of Shares on the Purchase Date, such Shares will be sold under the
Quick Sale Program, which is described in detail in Appendix II. You may opt-out
of or withdraw from the Quick Sale Program by following the instructions in
Appendix II.


Notifications


Exchange Control Notification. Indian residents must repatriate to India any
proceeds from the sale of Shares within 90 days of receipt and any dividends
received in relation to Shares within 180 days of receipt. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where the foreign
currency




--------------------------------------------------------------------------------




is deposited and should retain the FIRC as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation. It is your responsibility to comply with the applicable exchange
control laws in India.


Foreign Asset/Account Reporting Notification. Indian residents are required to
declare in their annual tax returns (a) any foreign assets they hold and (b) any
foreign bank accounts for which they have signing authority.


IRELAND


Terms and Conditions


Tax Withholding. This provision supplements Section 7 of the Enrollment Form
Agreement:


As a condition of your participation in the Plan, you authorize the Company or
the Employer to withhold Tax-Related Items arising in Ireland at the time you
exercise your right to purchase Shares, regardless of the fact that such
withholding may not be required by law. You further acknowledge and agree that
the Company or the Employer may accomplish such withholding by any one or any
combination of the methods described in Section 7 of the Enrollment Form
Agreement. Notwithstanding this provision, you acknowledge and agree that,
should the Company or the Employer fail to withhold Tax-Related Items for any or
no reason, it remains your obligation to satisfy all Tax-Related Items and
neither the Company nor the Employee will be liable for your failure to satisfy
such obligations.


Notifications


Director Notification. If you are a director of an Irish Subsidiary or
Affiliate, you are subject to certain notification requirements under the
Companies Act, 1990. Among these requirements is an obligation to notify the
Irish Subsidiary or Affiliate in writing within five business days of receiving
or disposing of an interest (e.g., a right to purchase Shares, Shares) and the
number and class of Shares or rights to which the interest relates, or within
five business days of becoming aware of the event giving rise to the
notification requirement or within five business days of becoming a director or
secretary if such an interest exists at the time. These notification
requirements also apply to a shadow director or secretary of the Irish
Subsidiary or Affiliate (i.e., an individual who is not on the Board of
Directors of the Irish Subsidiary or Affiliate but who has sufficient control so
that the Board of Directors of the Irish Subsidiary acts in accordance with the
“directions or instructions” of the individual) and with respect to the
interests of your spouse or minor children (whose interests will be attributed
to you if you are a director, shadow director or secretary).


JAPAN


Notifications


Foreign Asset/Account Reporting Notification. Japanese residents are required to
report details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50,000,000. You should consult
with your personal tax advisor as to whether the reporting obligation applies to
you and whether you will be required to include details of any cash, rights to
purchase Shares under the Plan or Shares held by you in the report.


KOREA






--------------------------------------------------------------------------------




Terms and Conditions


Power of Attorney. You understand that, by electronically agreeing to the
Enrollment Form Agreement through the Morgan Stanley website, you provide the
Company with the attached Power of Attorney and agree to all of the terms and
conditions described therein. You further understand that the Company may
request that you print, sign and return the attached Power of Attorney, if the
Company determines it is necessary in order for you to participate in the Plan.
If so requested, you agree to provide a signed hard copy of the attached Power
of Attorney to the Company without delay.


Notifications


Exchange Control Notification. Exchange control laws require Korean residents
who realize US$500,000 or more in a single transaction from the sale of Shares
or the receipt of dividends to repatriate the proceeds to Korea within 18 months
of the sale/receipt.


Foreign Asset/Account Reporting Notification. Korean residents are required to
declare foreign accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) they hold in foreign countries that have not entered into an
“inter-governmental agreement for automatic exchange of tax information” (“IGA”)
with Korea. A report must be filed with the Korean tax authorities if the
monthly balance of such accounts exceeds a certain limit (currently KRW 1
billion or an equivalent amount in foreign currency) on any month-end date
during a calendar year. Korean residents should consult with their personal tax
advisor to determine whether the country in which they hold foreign accounts
have entered into an IGA with Korea.


(Power of Attorney on next page - please use the form for your specific
Employer)




--------------------------------------------------------------------------------






Power of Attorney
(For Employees of Maxim Integrated Product Korea Jusik Hoesa)






KNOW ALL MEN BY THESE PRESENTS:


That _________________________, an employee working for Maxim Integrated
Products Korea Inc., a company organized under the laws of the Republic of Korea
with principal offices at 1st & 3rd Fl, M Tower 154‐11, Samsung‐dong,
Gangnam‐gu, Seoul, Korea, does hereby appoint attorney-in-fact, Maxim Integrated
Products Korea Inc., through its duly appointed representative, with full power
and authority to do the following:


1. To prepare, execute and file any report/application and all other documents
required for implementation of the Maxim Integrated Products, Inc. 2008 Employee
Stock Purchase Plan (the “Plan”) in Korea;


2. To take any action that may be necessary or appropriate for implementation of
the Plan with the competent Korean authorities, including but not limited to the
transfer of my payroll deductions through a foreign exchange bank; and


3. To constitute and appoint, in its place and stead, and as its substitute, one
or more representatives, with power of revocation.


I hereby ratify and confirm as my own act and deed all that such representative
may do or cause to be done by virtue of this instrument.






IN WITNESS WHEREOF, I have caused this Power of Attorney to be executed in my
name this day of , 20 .




By: _______________________________
(Signature)






--------------------------------------------------------------------------------












Power of Attorney
(For Employees of Maxim Integrated Products International Sales Limited, Korean
Branch)






KNOW ALL MEN BY THESE PRESENTS:


That __________________________, an employee working for Maxim Integrated
Products
International Sales Limited, Korean Branch, a company organized under the laws
of the Republic of Korea with principal offices at 505 Korea City Air Terminal,
I 59-6 Samsung-dong, Gangnam-gu, Seoul, Korea, does hereby appoint
attorney-in-fact, Maxim Integrated Products International Sales Limited, Korean
Branch, through its duly appointed representative, with full power and authority
to do the following:


1. To prepare, execute and file any report/application and all other documents
required for implementation of the Maxim Integrated Products, Inc. 2008 Employee
Stock Purchase Plan (the “Plan”) in Korea;


2. To take any action that may be necessary or appropriate for implementation of
the Plan with the competent Korean authorities, including but not limited to the
transfer of my payroll deductions through a foreign exchange bank; and


3. To constitute and appoint, in its place and stead, and as its substitute, one
or more representatives, with power of revocation.


I hereby ratify and confirm as my own act and deed all that such representative
may do or cause to be done by virtue of this instrument.






IN WITNESS WHEREOF, I have caused this Power of Attorney to be executed in my
name this day of , 20 .




By: _______________________________
(Signature)




--------------------------------------------------------------------------------








PHILIPPINES


Terms and Conditions


Issuance of Shares. You acknowledge and understand that, if the issuance of
Shares on the Purchase Date does not comply with all applicable Philippines
securities laws, Shares will not be purchased on your behalf. In particular,
Shares will not be purchased on your behalf unless and until the Philippines
Securities and Exchange Commission authorizes the issuance of Shares under the
Plan by approving the Company’s request for exemption (or exemption renewal, as
applicable) from the securities registration requirement.


Quick Sale Program. You acknowledge and understand that immediately following
the issuance of Shares on the Purchase Date, such Shares will be sold under the
Quick Sale Program, which is described in detail in Appendix II. You may opt-out
of or withdraw from the Quick Sale Program by following the instructions in
Appendix II.


Notifications


Securities Law Information. This offer of rights to purchase Shares is being
made pursuant to an exemption from registration under Section 10.2 of the
Philippines Securities Regulation Code that has been approved by the Philippines
Securities and Exchange Commission. You should be aware of the risks of
participating in the Plan, which include (without limitation) the risk of
fluctuation in the price of Shares on the Nasdaq Global Select Market (“Nasdaq”)
and the risk of currency fluctuations between the United States Dollar (“U.S.
Dollar”) and your local currency. In this regard, you should note that the value
of any Shares you may acquire under the Plan may decrease, and fluctuations in
foreign exchange rates between you local currency and the U.S. Dollar may affect
the value of the right to purchase Shares, or any amounts due to you upon the
subsequent sale of Shares acquired under the Plan. The Company is not making any
representations, projections or assurances about the value of Shares now or in
the future.


For further information on risk factors impacting the Company's business that
may affect the value of Shares, you should refer to the risk factors discussion
in the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company's website at
http://www.maximintegrated.com. In addition, you may receive, free of charge, a
copy of the Company's Annual Report, Quarterly Reports or any other reports,
proxy statements or communications distributed to the Company's stockholders by
contacting the Stock Administration Department at the address below:


Stock Administration
Maxim Integrated Products, Inc.
14460 Maxim Drive
Dallas, TX 75244
United States of America
Phone: +1 (972) 371-3435


The sale or disposal of Shares acquired under the Plan may be subject to certain
restrictions under Philippines securities laws. Those restrictions should not
apply if the offer and resale of the Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the Nasdaq Global Select Market in
the United States of America.






--------------------------------------------------------------------------------




SINGAPORE


Notifications


Securities Law Notification. The grant of rights to purchase Shares under the
Plan is being made pursuant to the “Qualifying Person” exemption” under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and
is not made with a view to the rights to purchase Shares or the underlying
Shares being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the purchase rights are subject to section 257
of the SFA and you will not be able to make (i) any subsequent sale of the
Shares in Singapore or (ii) any offer of such subsequent sale of the Shares
subject to the purchase rights in Singapore, unless such sale or offer is made
after six months from the date the rights to purchase Shares are granted or
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section
280) of the SFA.


Chief Executive Officer and Director Notification Requirement. If you are the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singaporean Subsidiary or Affiliate, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or Affiliate in
writing when you receive an interest (e.g., purchase rights, Shares) in the
Company or any related companies. In addition, you must notify the Singaporean
Subsidiary or Affiliate when you sell Shares of the Company or any related
company (including when you sell Shares acquired under the Plan). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of interests in the Company or any related company within two
business days of becoming the CEO or a director, associate director or shadow
director.


TAIWAN


Notifications


Securities Law Notification. The offer of participation in the Plan is available
only for employees of the Company, the Employer and/or any other Subsidiary or
Affiliate. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.


Exchange Control Notification. Taiwanese residents may remit foreign currency
(including proceeds from the sale of Shares or the receipt of any dividends)
into Taiwan up to US$5,000,000 per year without justification. If the
transaction amount is TWD500,000 or more in a single transaction, Taiwanese
residents must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank.


THAILAND


Terms and Conditions
Quick Sale Program. You acknowledge and understand that immediately following
the issuance of Shares on the Purchase Date, such Shares will be sold under the
Quick Sale Program, which is described in detail in Appendix II. You may opt-out
of or withdraw from the Quick Sale Program by following the instructions in
Appendix II.


Consent to Transfer Funds. By participating in the Plan, you agree to execute
any consents that may be required to effect the transfer of your accumulated
payroll deductions to the Company for the purchase




--------------------------------------------------------------------------------




of Shares under the Plan, promptly upon request of the Company.


Notifications


Exchange Control Notification. If proceeds from the sale of Shares or the
receipt of dividends equal or exceed US$50,000 in a single transaction, Thai
residents are required to repatriate such proceeds to Thailand immediately upon
receipt. The funds must be converted into Thai Baht or deposited into a foreign
currency account in Thailand within 360 days of remittance into Thailand. Thai
residents will be required to provide information associated with the source of
such income on the Foreign Exchange Transaction Form to the Bank of Thailand
authorized agent for reporting to an exchange control officer. Because exchange
control regulations change frequently and without notice, you should consult
your personal tax advisor before selling Shares to ensure compliance with
current regulations. You are responsible for ensuring compliance with all
exchange control laws in Thailand, and neither the Company, nor the Employer nor
any other Subsidiary or Affiliate will be liable for any fines or penalties
resulting from your failure to comply with applicable laws.


UNITED STATES


There are no country-specific provisions.


UNITED KINGDOM


Terms and Conditions


Tax Acknowledgment. The following provisions supplement Section 7 of the
Enrollment Form Agreement:


You agree that if payment or withholding of the income tax is not made within 90
days after the end of the U.K. tax year in which the relevant taxable or tax
withholding event occurs, or such other period specified in Section 222(1)(c)
U.K. Income tax (Earnings and Pensions) Act 2003 (the “Due Date”), and provided
you are not a director or executive officer of the Company (within the meaning
of Section 13(k) of the U.S. Securities Exchange Act of 1934, as amended), then
the amount of any uncollected income tax due shall constitute a loan owed by you
to the Employer, effective on the Due Date. You agree that the loan will bear
interest at the then- current Official Rate of Her Majesty’s Revenue & Customs
(“HMRC”), it will be immediately due and repayable by you and the Company and/or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 7 of the Enrollment Form Agreement.


In the event that you are an executive officer or director and income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
National Insurance contributions (“NICs”) may be
payable. You will be responsible for reporting and paying any income tax due on
the additional benefit directly to HMRC under the self-assessment regime and for
reimbursing Company or the Employer (as applicable) the amount of any NICs due
on this additional benefit which may be recovered from you at any time
thereafter by any of the means referred to in Section 7 of the Enrollment Form
Agreement.


Joint Election. As a condition of your participation in the Plan and purchasing
Shares thereunder, you agree to accept any liability for secondary Class 1
National Insurance Contributions which may be payable by the Company and/or the
Employer with respect to the Taxable Event (“Employer NICs”). Without limitation
to the foregoing, you agree to execute a joint election with the Company or the
Employer, the form of such joint election being formally approved by HMRC (the
“Joint Election”), and any other required




--------------------------------------------------------------------------------




consents or elections as provided to you by the Company or the Employer. You
further agree to execute such other joint elections as may be required between
you and any successor to the Company or the Employer.


If you do not enter into the NICs Joint Election prior to the first Purchase
Date, or if the Joint Election is revoked at any time by HMRC, you shall,
without any liability to the Company and/or the Employer, not be entitled to
purchase Shares.


You further agree that the Company and/or the Employer may collect the Employer
NICs by any of the means set forth in Section 7 of the Enrollment Form
Agreement, as supplemented above.




--------------------------------------------------------------------------------






APPENDIX II


MAXIM INTEGRATED PRODUCTS, INC.


Quick Sale Program for Participants in India, Philippines and Thailand in the
2008
Employee Stock Purchase Plan (the “Plan”)


Morgan Stanley, LLC (“Morgan Stanley”) and Maxim Integrated Products, Inc. (the
“Company” or “Maxim”) offer participants in the Plan in India, the Philippines
and Thailand the opportunity to sell, through a Quick Sale Program (the
“Program”), all of their shares of Maxim common stock (“Shares”) purchased under
the Plan following each purchase period. You will be automatically enrolled in
the Program and your shares will be sold under the Program unless you opt-out or
withdraw by following the “Opt-Out Instructions” below.


If you do not opt-out of the Program, Morgan Stanley will automatically sell
your Shares as soon as they are available, which is expected to be 3-5 days
after each applicable Purchase Date as defined in the ESPP. Proceeds from the
sale of the Shares will be remitted to you via payroll, less applicable taxes,
on the next regular payroll date or the one thereafter. You do not need to take
further action in order to sell Shares purchased on future Purchase Dates. Such
Shares will automatically be sold for as long as you participate in the Program.


Opt-Out Instructions: Your participation in the Program shall remain in effect
unless and until you give clear, written instructions to terminate it by sending
an email to Inna.Vilig@maximintegrated.com, with a copy to
Denise.Ledbetter@maximintegrated.com, no later than 30 days before the next
Purchase Date under the Plan to permanently withdraw/opt-out of the Quick Sale
Program.


If you participate in the Program, then Morgan Stanley will charge you a
brokerage fee of USD $.03 per share for each of the Shares sold under the
Program. If you opt out and elect not to participate in the Program, you may
still sell your Shares, however, you will need to do so by logging onto your
account at www.benefitaccess.com or by contacting Morgan Stanley directly, in
which case Morgan Stanley will charge you a brokerage fee of (i) USD $.03 per
share for each of the Shares sold, or (ii) USD $25 (and a mandatory SEC fee of
$5), whichever is greater. In addition, if you elect to opt out and not
participate in the Program and you sell the Shares at a future date, Morgan
Stanley will charge you an additional USD $10 to receive the sale proceeds via a
check or USD $25 to receive the sale proceeds via a wire transfer.


You hereby authorize Morgan Stanley to sell on the NASDAQ Stock Exchange all
Shares purchased by you under the Plan following the purchase of Shares until
revoked in accordance with the “Opt Out Instructions” described above, as soon
as they are available. You hereby hold Morgan Stanley and the Company harmless
for the transactions made pursuant to the Program and understand that selling
these Shares assumes certain currency, timing and market risks.


You acknowledge that participation in the Program and the Plan automatically
terminates upon termination of employment from the Company (or its subsidiaries)
for any reason. Nothing contained herein obligates the Company from continuing
to offer the Plan or the Program, and the Company has the right, in its sole and
absolute discretion, to terminate the Plan or to terminate the Plan offering in
India, the Philippines and Thailand. All terms and conditions contained are
subject to the provisions contained in the Plan.




